J-S55037-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

MICHAEL D. STOKES,

                        Appellant                   No. 610 EDA 2016


               Appeal from the PCRA Order January 28, 2016
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-1126922-1991

BEFORE: LAZARUS, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED JULY 19, 2016

      This is an appeal from the order entered in the Court of Common Pleas

of Philadelphia County dismissing Appellant’s second petition under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. § 9541 et seq. as untimely. We

affirm.

      On April 20, 1994, Appellant was sentenced to life imprisonment after

a jury convicted him of, inter alia, first-degree murder. This Court affirmed

judgment of sentence on May 30, 1995, and the Pennsylvania Supreme

Court denied allocatur on December 18, 1995.

      On September 6, 1996, Appellant filed his first PCRA petition.     The

PCRA court entered an order dismissing the petition and this Court affirmed

the order on August 6, 1999.

      Nearly seventeen years after Appellant’s judgment of sentence became

final, he filed his second PCRA petition on August 20, 2012, challenging the

*Former Justice specially assigned to the Superior Court.
J-S55037-16



constitutionality of his life imprisonment sentence under Miller v. Alabama,

132 S.Ct. 2455 (2010) (prohibiting mechanical mandatory sentences of life

without opportunity for parole for juvenile offenders).1 While disposition on

that petition was pending, Appellant filed a self-styled “Supplemental

Petition for Writ of Habeas Corpus” on October 26, 2015, challenging 18

Pa.C.S. § 1102 (a), under which he was sentenced, as constitutionally void

for vagueness. On January 28, 2016, the PCRA court determined that Miller

afforded Appellant no relief since it was undisputed that Appellant was

twenty years and two months old at the time he committed the crime of

murder for which he received his life sentence.       Accordingly, it dismissed

both the initial filing and the petition for habeas relief, which it treated as an

amendment to the initial filing, as time-barred under the PCRA. This timely

appeal followed.

       This Court's standard of review regarding an order dismissing a

petition under the PCRA is whether the determination of the PCRA court is

supported by evidence of record and is free of legal error. Commonwealth

v. Halley, 870 A.2d 795, 799 n.2 (Pa. 2005). The PCRA court's findings will

____________________________________________


1
  In Montgomery v. Louisiana, 136 S.Ct. 718 (2016), the United States
Supreme Court held that its decision in Miller applies retroactively in cases
on collateral review. See Commonwealth v. Secreti, 134 A.3d 77 (Pa.
Super. 2016) (interpreting Montgomery to make retroactivity under Miller
effective as of the date of the Miller decision).




                                           -2-
J-S55037-16



not be disturbed unless there is no support for the findings in the certified

record. Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa.Super. 2001).

We apply a de novo standard of review and a plenary scope of review to

challenges involving questions of law. Commonwealth v. Rykard, 55 A.3d

1177, 1183 (Pa.Super. 2012).

       The PCRA's time limitations implicate our jurisdiction and may not be

altered or disregarded in order to address the merits of a petition.         See

Commonwealth v. Bennett, 930 A.3d 1264, 1267 (Pa. 2007). Under the

PCRA, any petition for post-conviction relief, including a second or

subsequent one, must be filed within one year of the date the judgment of

sentence becomes final, unless one of the exceptions set forth in 42 Pa.C.S.

§ 9545(b)(1)(i)-(iii) applies.2
____________________________________________


2
    Specifically, the exceptions to the PCRA's timeliness requirement are:

       (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this
       Commonwealth or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown
       to the petitioner and could not have been ascertained by the
       exercise of due diligence; or

       (iii) the right asserted is a constitutional right that was
       recognized by the Supreme Court of the United States or the
       Supreme Court of Pennsylvania after the time period provided in
       this section and has been held by that court to apply
       retroactively.

42 Pa.C.S. § 9545(b)(i)-(iii).



                                           -3-
J-S55037-16



      Appellant contends it was error to dismiss his petition for habeas relief

under the rubric of the PCRA when the PCRA does not provide a remedy for

the claim he raises therein. We disagree. It is well-settled that “[t]he PCRA

at Section 9542 subsumes the remedies of habeas corpus and coram nobis.”

Commonwealth v. Turner, 80 A.3d 754, 770 (Pa. 2013).               Indeed, 42

Pa.C.S. § 9542 provides “[t]he action established in this subchapter shall be

the sole means of obtaining collateral relief and encompasses all other

common law and statutory remedies for the same purpose that exist when

this subchapter takes effect, including habeas corpus and coram nobis. ”

See Commonwealth v. Descardes, 2016 WL 1249964 (Pa. 2016) (holding

if a defendant's claim is cognizable under the PCRA, the PCRA is the sole

method of obtaining collateral review and a PCRA petition is subject to its

restrictions).

      The Pennsylvania Supreme Court has held that a claim that a

defendant’s constitutional rights were violated is cognizable under the PCRA

and, therefore, the writ of habeas corpus is unavailable to advance such an

averment.        Commonwealth v. Peterkin, 722 A.2d 638, 640-41 (Pa.

1998).    Appellant’s claim challenging the constitutionality of the statute

under which he was sentenced is, therefore, cognizable under the PCRA, and

it follows that the PCRA stands as the sole means by which Appellant may

seek relief for his claim.   Accordingly, the PCRA court properly ruled that

Appellant could not seek habeas corpus relief and dismissed his habeas




                                     -4-
J-S55037-16



petition as an amendment to the untimely second PCRA petition he initially

filed.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/19/2016




                                  -5-